DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 10/4/2021.  Claims 1, 2, 4-6, 8-14, 16-18 and 20 are pending for consideration in this Office Action.

Response to Amendment

Drawings
The drawings were received on 10/4/2021.  These drawings are NOT acceptable because the quality of the drawings are not clear such that all reference characters are readable.  See MPEP 608.01 where all parts of the disclosure must be legible including drawings.

Specification

The substitute specification filed 10/4/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the specification contains new matter and/or errors.
The amendment filed 10/4/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 

[0007], the recitation of at least “wherein, the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, and during the negative value continuous duration, an exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is restored automatically to the operating state after being shut down” is new matter not recited in the original disclosure.   
[0010], the recitation of “...it the time period” and “...time period,” is new matter not recited in the original disclosure.
[0013], the amendments to the language in paragraph 0013 appears to narrow the disclosure and thereby change the context of the disclosure.  Thus, the disclosure recites new matter.
[0018], the amendments to the language in paragraph 0018 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0036], the amendments, including deletions, to the language in paragraph 0036 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.


[0037], the amendments, including deletions, to the language in paragraph 0037 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0047], the amendments, including deletions, to the language in paragraph 0047 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...controlling a compressor of the air conditioner to be in an operating state or a shutdown state according to a superheat degree of injected vapor of the compressor and a continuous duration of the superheat 
Pursuant to MPEP 2173.05(g), the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite.  Because without reciting the particular structure, materials or steps that accomplish a function or achieve a result, all means or methods of resolving the problem may be encompassed by the claim.
Factors to determine if functional language is ambiguous include (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  
The recited claim language does not provide a clear cut indication of the scope of the subject matter because it not wholly clear what structure performs the function of controlling the compressor and one skilled in the art would not know what structure is encompassed by the claim.  The disclosure is silent to what structure controls the compressor and thus one skilled in the art would not necessarily know, for example, if the compressor is controlled by a controller or temperature sensitive switch.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 1, the recitation of “...wherein, the continuous duration of the superheat degree comprises a negative value continuous duration, in which the superheat degree of the injected vapor continuous to be a negative value; if the negative value continuous duration of the superheat degree of the injected vapor reaches a 
controlling the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, so that a gas supply pipeline of the compressor is maintained,” renders the claim unclear because it is unclear what the limitation “...negative value continuous duration,” means in the claim.  Additionally, it is unclear what the limitation “...wherein a gas supply pipeline of the compressor is maintained,” means in the claim.  Thus, one skilled in the art would not necessarily know the metes and bounds of the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 2, the recitation of “...controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state for maintenance when the number of the shutdown times of the compressor is greater than the first preset value,” renders the claim unclear.
The recited claim language does not provide a clear cut indication of the scope of the subject matter because it not wholly clear what structure performs the function of controlling the compressor and one skilled in the art would not know what structure is encompassed by the claim.  The disclosure is silent to what structure controls the compressor and thus one skilled in the art would not necessarily know, for example, if the compressor is controlled by a controller or temperature sensitive switch.


Regarding Claims 4 and 16, the recitation of “...wherein, the continuous duration of the superheat degree further comprises a time period, if the time period, in which the superheat degree of the injected vapor is always greater than an offset value of the superheat degree is less than or equal to a third preset value, the time period is included into the negative value continuous duration,” renders the claim unclear because it is unclear what is meant by “the offset value of the superheat degree continuously.”  Additionally, the recitation of “the offset value” appears to create an antecedent basis issue.  Lastly, the whole of the claim does not aid one skilled in the art the ability to ascertain the metes and bounds of the claim.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 5 and 17, the recitation of “...wherein the third preset value is t, wherein, 0<t≤60s,” renders the claims unclear in light of the inconsistency of the claims and disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 8 and 20, the recitation of “...wherein, in a heating mode, when the air conditioner performs a defrost mode, the continuous duration is reset to zero; and the reset continuous duration is counted from a time instant when the superheat degree of the injected vapor begins to be less than or equal to the offset value of the superheat degree,” renders the claim unclear in light of the inconsistency of the 

Regarding Claim 14, the recitation of “...controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state for maintenance when the number of the shutdown times of the compressor is greater than the first preset value,” renders the claim unclear.
The recited claim language does not provide a clear cut indication of the scope of the subject matter because it not wholly clear what structure performs the function of controlling the compressor and one skilled in the art would not know what structure is encompassed by the claim.  The disclosure is silent to what structure controls the compressor and thus one skilled in the art would not necessarily know, for example, if the compressor is controlled by a controller or temperature sensitive switch.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 9, 10-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1).

Regarding Claims 1 and 10, as best understood in light of the 112 rejections above, Jeong teaches an air conditioner [fig 1] comprising: compressor [120], a first heat exchanger [130], a second heat exchanger [220], and a gas supply device [182], which are in communication with each other [0025; 0030; fig 1]; and a gas supply pipeline [113; 0038], wherein: a first end of the gas supply pipeline is in communication with an outlet end of the first heat exchanger [130; by inspection at fig 1]; 
a second end of the gas supply pipeline is in communication with a gas supply port [at least the port supporting valve 154; 0034] of the compressor [fig 1]; and 
at least part of the gas supply pipeline performs heat exchange with the gas supply device, to increase temperature of a refrigerant in the gas supply pipeline [0032; fig 1]; and 
a control method that controls a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor [0034-0036; where the compressor is in an operating state];
 the air conditioner further comprises a gas supply pipeline [113; 0038], wherein: a first end of the gas supply pipeline is in communication with an outlet end of the first heat exchanger [130; by inspection at fig 1]; a second end of the gas supply pipeline is in communication with a gas supply port [at least the port supporting valve 154; 0034] of the compressor [fig 1]; and at least part of the gas supply pipeline performs heat exchange with the gas supply device, to increase temperature of a refrigerant in the gas supply pipeline [0032; fig 1].  Jeong does not explicitly teach controlling the compressor 
However, Lee teaches a control method of a compressor [page 1, lines 1-2] that controls the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, wherein a gas supply pipeline of the compressor is maintained [page 2, lines 18-27] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide an control that prevents damage to the compressor and reduces the risk of failure.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Jeong to control the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor, wherein a gas supply pipeline of the compressor is maintained in view of the teachings of Lee where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. provide an control that prevents damage to the compressor and reduces the risk of failure.
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above. 

Regarding the limitation “...wherein, the continuous duration of the superheat degree comprises a negative value continuous duration, in which the superheat degree of the injected vapor continuous to be a negative value; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, 
In the instant claim, the contingent of the system can operate without the degree of superheat reaching a second preset value. See MPEP 2111.04 II

Regarding Claim 11, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches where the gas supply pipeline is provided with at least one of an electronic expansion valve [184], a pressure sensor [186] and a first temperature sensor [185; 0064; 0073].

Regarding Claim 12, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches a second temperature sensor [131] is arranged in a discharge pipeline of the compressor [0027].

Regarding Claim 13, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches a third temperature sensor [183] is arranged in the gas supply pipeline; and the third temperature sensor is disposed between an electronic expansion valve [184] the outlet end of the gas supply device [182; fig 1].


Regarding Claims 2 and 14, Jeong, as modified, teaches the invention of Claim above and Lee teaches controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state for maintenance when the number of the shutdown times of the compressor is greater than the first preset value [page 2, lines 18-27; where the first preset value is three (3)].
For Clarity, in regard to Claim 2, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 4 and 16, as best understood, Jeong, as modified, teaches the invention above and Jeong teaches a control method of an air conditioner [0013] wherein, the continuous duration of the superheat degree further comprises a time period; if the time period, in which the superheat degree of the injected vapor is always greater than an offset value of the superheat degree is less than or equal to a third preset value, the time period is included into the negative value continuous duration [0037; 0044; 0046; where duration of superheat control is tracked].
For Clarity, in regard to Claim 4, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 6 and 18, Jeong, as modified, teaches the invention above but does not teach where the first preset value is N, wherein, 0<N<2.
However, Lee teaches where a preset value [a compressor stop value] is 0<N<2 [[page 2, lines 18-27]] in order to set a threshold value that indicates possible compressor damage. Thus, the preset value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a threshold value that indicates possible compressor damage.  

For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claim 9, Jeong, as modified, teaches the invention of Claim 1 above and Jeong teaches when the compressor is in a shutdown protection state, maintenance on an electronic expansion valve disposed in the gas supply pipeline of the compressor is performed [As modified above, see the rejection of Claim 10 for detailed discussion].

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1) as applied to claims 1 and 10 above, and further in view of Ito et al. (JP2001012808A).

Regarding Claims 5 and 17, as best understood, Jeong, as modified, teaches the invention of Claim 4 above but does not teach wherein the time period is t, wherein, 0<t≤60s.
However, Ito teaches an air conditioner [0001] having where a preset time [for valve flow control] is 90s [0025] in order to set a valve control time that prevents the valve from being over-throttled and stabilize the discharge temperature [0008]. Thus, the third preset value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the valve from being over-throttled and stabilizing the discharge temperature.  

For Clarity, in regard to Claim 5, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1) as applied to claims 1 and 10 above, and further in view of Bahel et al. (US5440890).

Regarding Claims 8 and 20, as best understood, Jeong, as modified, teaches the invention above but does not teach where in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero.
However, Bahel teaches a heat pump system [col 1, lines 7-10] having where in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero [col 7, lines 36-39] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. track a compressor run time and thereby perform a defrost operation when needed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Jeong to have where in a heating mode, when the air conditioner performs the defrost mode, the 
For Clarity, in regard to Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.


Response to Arguments

On pages 13-14 of the remarks, Applicant argues with respect to Claim 1 that Jeong et al. (US2010/0212342, hereinafter “Jeong”) and Lee (KR100713823B1, hereinafter “Lee”) does not teach the claimed invention.  As the Office has stated in previous office actions, the claims are indefinite and Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Accordingly, Claims 1, 2, 4-6, 8-14, 16-18 and 20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763